SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2 (Amendment No. 4)* BRIDGELINE DIGITAL, INC. (Name of Issuer) Common Stock, par value $.001per share (Title of Class of Securities) 10807Q205 (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) xRule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 10807Q205 Schedule 13G Page2of 5 Pages 1 NAME OF REPORTING PERSON. I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): Thomas L. Massie 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF 5 SOLE VOTING POWER 1,029,222 (includes 175,555 shares issuable upon the exercise of options which are exercisable within 60 days of December 31, 2010 and 10,000 shares issuable upon exercise of a warrant) SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 0 EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 1,029,222 (includes 175,555 shares issuable upon the exercise of options which are exercisable within 60 days of December 31, 2010 and 10,000 shares issuable upon exercise of a warrant) WITH 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,029,222 shares of Common Stock, includes 175,555 shares issuable upon the exercise of options which are exercisable within 60 days of December 31, 2010 and 10,000 shares issuable upon exercise of a warrant. 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 8.3% as of the date of filing of this statement.(Based on 12,188,208 shares issued and outstanding as of December 31, 2010, plus the shares issuable upon the exercise of the options and warrant referred to above.) 12 TYPE OF REPORTING PERSON* IN CUSIP No. 10807Q205 Schedule 13G Page3of 5 Pages Item 1(a). Name of Issuer: Bridgeline Digital, Inc. Item 1(b). Address of Issuer’s Principal Executive Offices: 10 Sixth Road, Woburn, Massachusetts 01801 Item 2(a). Name of Person Filing: Thomas L. Massie Item 2(b). Address of Principal Business Office or, if none, Residence: Bridgeline Digital, Inc., 10 Sixth Road, Woburn, Massachusetts 01801 Item 2(c). Citizenship: United States Item 2(d). Title of Class of Securities: Common Stock, par value $.001 per share Item 2(e). CUSIP Number: 10807Q205 Item 3. If this statement is filed pursuant to §§ 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) o An investment adviser in accordance with § 240.13d-1(b) – 1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with § 240.13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) o A non-U.S. institution in accordance with § 240.13d-1(b)(1)(ii)(J); (k) o Group, in accordance with § 240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with § 240.13d-1(b)(1)(ii)(J), please specify the type of institution: CUSIP No. 10807Q205 Schedule 13G Page4of 5 Pages Item 4. Ownership (a) Amount beneficially owned: 1.029,222 shares of Common Stock, includes 175,555 shares issuable upon the exercise of options which are exercisable within 60 days of December 31, 2010 and 10,000 shares issuable upon exercise of a warrant. (b) Percent of class:Approximately 8.3% as of the date of filing of this statement.(Based on 12,188,208 shares issued and outstanding as of December 31, 2010, plus the shares issuable upon the exercise of the options and warrant referred to above.) (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote:1,029,222 (includes 175,555 shares issuable upon the exercise of options which are exercisable within 60 days of December 31, 2010 and 10,000 shares issuable upon exercise of a warrant) (ii) Shared power to vote or to direct the vote:0 (iii) Sole power to dispose or to direct the disposition of: 1,029,222 (includes 175,555 shares issuable upon the exercise of options which are exercisable within 60 days of December 31, 2010 and 10,000 shares issuable upon exercise of a warrant) (iv) Shared power to dispose or to direct the disposition of:0 Item 5. Ownership of Five Percent or Less of a Class N/A Item 6. Ownership of More than Five Percent on Behalf of Another Person N/A Item 7. Identification and Classification of the Subsidiary which Acquired the Security being Reported on by the Parent Holding Company or Control Person N/A Item 8. Identification and Classification of Members of a Group N/A Item 9. Notice of Dissolution of Group N/A Item 10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 10807Q205 Schedule 13G Page5of 5 Pages SIGNATURES After reasonable inquiry and to the best of its knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:February 10, 2011 /s/ Thomas L. Massie Thomas L. Massie
